Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/29/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
The terminal disclaimer dated 1/4/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-13, 15, 17-19 and 21-26 renumbered 1-22 are allowed.

Reason for Allowance
The present invention is directed to methods and apparatus for traffic separation in a multi AP (MAP) network.
Each independent claim identifies the uniquely distinct features, particularly:
assign virtual local area network (VLAN) identifiers (VIDs) to at least some of service set identifiers (SSIDs) supported by a multi access point (MAP) network, and
generate traffic separation policy information for each of the SSIDs, wherein the traffic separation policy information is output for transmission via a type length value (TLV) that includes at least one octet for type, two octets for length, and one or more 
at least one interface configured to output the traffic separation policy information.


The closest prior art:
Li (US 20110110266 A1) discloses a method for associating traffic characteristics with SSIDs and VIDs (Fig 1-20).
Amini (US 20180310301 A1) discloses a method for sending control frame in multi-AP and multi-Band network (Fig 1-20).
Wang (US 2005/0053046 A1) discloses QoS based load-balance policy for WLAN.
All the prior art disclose conventional methods and apparatus for traffic separation in a multi AP (MAP) network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473